Title: Motion in re Armed Vessels of Virginia, [28 July] 1783
From: Lee, Arhur,Williamson, Hugh,Boudinot, Elias
To: 


Editorial Note
JM’s undoubted acquaintance with the issue of Virginia’s armed vessels, as well as his approval of the action taken by his fellow delegates from Virginia, probably warrants including the motion in this volume, even though JM, after attending Congress on Saturday, 26 July, had returned to Philadelphia (JM to Randolph, 8 July, n. 2; Memorial from Merchants of Hamburg, 26 July 1783).
Arthur Lee presumably introduced the motion. The third paragraph of the motion approximates a recommendation made to Congress on the same day by Secretary at War Benjamin Lincoln in regard to the statute of the Virginia General Assembly “directing the enlistment of Guards for the public prisons and stores” (Instruction to Delegates, 20 June 1783, and nn. 2, 3; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 455–56). The Virginia General Assembly, although it had instructed the Virginia delegates about these “Guards,” had issued no directive to them about “two Armed Vessels.” On 27 June, however, the Assembly “Resolved, That the Governor, with advice of Council, do appoint some proper person or persons, to procure men, provisions, and other necessaries, for the boats Liberty and Patriot, and to keep them manned and equipped, in such manner as to prevent running of goods subject to duties” (JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., May 1783, pp. 91, 93). For Governor Harrison’s suggestions, which account for the motion, see Harrison to Delegates, 4 July 1783.
 
[28 July 1783]
Whereas it is provided in the 6th. Art: of the Confederation, that—No Vessels of War shall be kept up, in time of Peace, by any State, except such number only, as shall be deemed necessary by the U.S. in Congress assembled for the defence of such State or its trade—and the Delegates of the State of Virginia having applyd to Congress for their approbation of two armed Vessels being kept up by the said State, at its own expence for the purpose of securing her trade
It is therefore resolved—that the State of Virginia may keep up, at its own expence, two armed vessels, for the Defence of the Trade of that State, provided that the same do not exceed the number of 14 Guns Six Pounders & 75 Men each
That the State of Virginia may keep up at its own Expence to the number of 25 Privates with proper Officers to guard the public Prisons & Stores
